January 18, 2018




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       LYNDON MAYBERRY, Appellant

NO. 14-16-00523-CV                      V.

        KINDER MORGAN CRUDE & CONDENSATE, LLC, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Kinder Morgan
Crude & Condensate, LLC, signed June 13, 2016, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Lyndon Mayberry, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.